EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1/A of Sona Mobile Holdings Corp. and Subsidiaries (the "Company") of our report dated March 28, 2008 for the years ended December 31, 2007 and 2006 (which expresses an unqualified opinion and includes an explanatory paragraph relating to the ability of the Company to continue as a going concern) and to the reference to our firm under the caption "Experts" in the Registration Statement. /s/ Horwath Orenstein      Toronto, Canada April 1, 2008 Chartered Accountants Licensed Public Accountants
